       Case 2:19-cv-12515-KM-ESK Document 67 Filed 08/02/21 Page 1 of 1 PageID: 318

                  CLEARY | GIACOBBE | ALFIERI | JACOBS LLC
                                                                                ANTHONY P. SEIJAS, Partner
                                                                                      aseijas@cgajlaw.com

                                                                                       Reply to: Oakland Office


    August 2, 2021

    Via Electronic Filing
    Honorable Edward S. Kiel, U.S.M.J.
    United States District Court
    Martin Luther King Building & U.S. Courthouse
    50 Walnut Street, Room 4015
    Newark, NJ 07101

           Re:    Terranova v. Borough of Hasbrouck Heights, et al.
                  Civil Action No. 2:19-cv-12515-JMV-JAD

    Your Honor:

    Kindly accept this correspondence as our joint status letter as per
    the Court’s Order.

    The undersigned represents Defendants Borough of Hasbrouck Heights
    and Police Chief Michael Colaneri with regard to the above matter.

    The Parties respectfully request that the Court schedules                                        the
    “friendly hearing” for September 24, 27, 29, or October 1.

    Thanking you for your attention to this matter.

    Respectfully submitted,

    /s/ Anthony P. Seijas

    Anthony P. Seijas



    /s/ Mark B. Frost_____

    Mark B. Frost



Oakland Office: 169 Ramapo Valley Road, UL 105, Oakland, NJ 07436 Tel 973 845-6700 Fax 201 644-7601
 Somerville Office: 50 Division Street, Suite 501, Somerville, NJ 08876 Tel 732 583-7474 Fax 201 644-7601
 Matawan Office: 955 State Route 34, Suite 200, Matawan, NJ 07747 Tel 732 583-7474 Fax 732 290-0753

                                           www.cgajlaw.com
